Citation Nr: 1544405	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for right knee anterior thigh mass liposarcoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the VARO.  

The issue of a temporary total evaluation based on treatment for service-connected right knee anterior thigh mass liposarcoma was denied in a March 2014 rating decision but has since been raised by the record in an April 2015 statement; this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While one of the diagnostic codes (DCs) the Veteran is rated under (DC 5329) contemplates such a rating following surgery, the Board does not have jurisdiction over the matter as a separate claim for a temporary total rating, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right knee anterior thigh mass liposarcoma warrants a compensable rating.  Further development is required on this issue prior to appellate review.  

The Veteran's service-connected right knee anterior thigh mass liposarcoma is associated with lipoma of the suprapubic left groin, status post excision.  

A VA examination report dated in April 2011 reflects that that the right knee anterior thigh mass was examined in conjunction with the suprapubic left groin mass.  A 6cm x 6cm globular non tender mobile swelling in the lower part of the right quadriceps was observed and diagnosed as lipoma right lower thigh, associated with liposarcoma left groin.  Although the examiner summarized that there were no effects on his usual daily activities, the Veteran reported at that time that he could stand for only 15 to 20 minutes because of right thigh pain.  

A painful right thigh mass was excised in June 2012 according to a VA medical center (VAMC) operation report.  The postoperative diagnosis was intramuscular lipoma of right thigh.  

Disability evaluations are determined by the application of a rating schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  The Veteran's service-connected right knee anterior thigh mass liposarcoma is rated by analogy under Diagnostic Codes 5261 for limitation of extension and 5329 for sarcoma, soft tissue (of muscle, fat, or fibrous connective tissue).  Under DC 5261, a disability is based on limitation of extension, with a noncompensable rating for extension limited to 5 degrees and a 10 percent rating for extension limited to 10 degrees.  Under DC 5329, a disability is rated as 100 percent disabling until after cessation of treatment.  Following the cessation of any surgery, radiation treatment, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residual impairment of function.  38 C.F.R. § 4.73, Diagnostic Code 5329.  

The disability could also be potentially rated by analogy to other Diagnostic Codes.  For example, it can be considered as to whether the right thigh disability may be rated under those pertaining to scars (DC's 7800-7805) and muscle groups (DC's 5313-5314), or any other appropriate DC.  

Under the circumstances, the Board finds that an updated examination is warranted to assess the current manifestations of the right knee anterior thigh mass lipoma.  Additionally, updated VA treatment records should be obtained, as it appears that the Veteran receives ongoing treatment for this disability through VA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record updated VAMC treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the current manifestations of his service-connected disability characterized as right knee anterior thigh mass liposarcoma.  The examiner should report all relevant findings including but not limited to whether there has been any surgery, radiation treatment, antineoplastic chemotherapy, or other therapeutic procedures; the results of range of motion testing and the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.  The examiner should also comment on whether there is any associated unstable or painful scarring, superficial scarring, deep scarring associated with underlying soft tissue damage or scars causing functional limitations.

The examiner should also describe any other associated deformity or functional impairment of the knee, and indicate whether there is ankylosis or whether the Veteran's functional impairment is analogous to ankylosis.

The examiner should address whether there are any other manifestations of the disability, to include any muscle injury.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  The AOJ should also consider whether the right thigh disability may be rated under any other diagnostic codes, including those pertaining to scars (DC's 7800-7805) and muscle groups (DC's 5313-5314).  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






